Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Regarding Claim 1
Claim limitation(s):
“circuit check module” = generic block 15, FIGURE 8. 
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim(s) limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim(s) have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  


However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 

Regarding Claim 1
Particularly, the claim component “circuit check module” fails from both 112, second paragraph and 112, first paragraph issues. Regarding the 112 first issue, no identifiable structure of said “circuit check module” is provided. Nor is the circuit identifiable as any known circuity in the art. The figures provide only a generic block, noting that a disclosure of an electrical circuit apparatus, depicted in the drawings by block diagrams with functional labels, was held to be non-enabling (In re Gunn, 537 F2d 1123, 1129, 190 USPQ 402, 406, CCPA 1976). In regard to said components above, there is no indication in the specification as to whether the parts represented by boxes are “off the shelf” or must be specifically constructed or modified for applicant’s system. Also there are no details in the specification of how the parts should be interconnected, timed and/or controlled so as to obtain the specific operations claimed by the applicant. See MPEP 2164.06(a). 
Applicant is directed to either identify said component as "off the shelf" and provide request support in terms of the part name, manufacturer, part number and specification data sheets; or otherwise provide enabling details for said custom made structure for said component. No new matter should be added. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1
Regarding the claim term “circuit check module”. Said terms invokes 112(f) as noted above. However the claimed “function” of the circuit is unintelligible:
“wherein the circuit check module is configured to determine whether the car window circuit is capable of operating at a specified voltage 15threshold.”

	First, it is noted that said module is claimed as a component comprising said “car window circuit” however said module then attempts to “determine whether the car window circuit…”, that is to say determine whether itself is capable, which is not understood. The claimed function, what taken as whole, is not understood “capable of operating at a specified voltage threshold”. It is noted that no such means for said determination is provided, ie a lookup table, nor any connection of said “circuit check module” for performing any such sensing, determination, or data connection of any sort is provided. No means are provided for “configured to determine” any such “capable of operating at a specified voltage”. Nor is it clear what such function is “capable of operating at a specified voltage threshold”. 



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown in enabling details or the feature(s) canceled from the claim(s).  No new matter should be entered.
Circuit disclosure of specific circuit structure and electrical components   enabling “circuit check module” to perform the claimed means for of “configured to determine whether the car window circuit (noting said circuit check module comprises said “car window circuit”) is capable of operating at a specified voltage threshold. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Circuit disclosure of specific circuit structure and electrical components  enabling “circuit check module” to perform the claimed means for of “configured to determine whether the car window circuit (noting said circuit check module comprises said “car window circuit”) is capable of operating at a specified voltage threshold. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836